DETAILED ACTION
	This Office Action, based on application 16/681,672 filed 12 November 2019, is filed in response to applicant’s amendment and remarks filed 21 June 2022.  Claims 1, 2, 4, 7-10, and 12, and 15-26 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 21 June 2022 in response to the Office Action mailed 21 March 2022, have been fully considered below.
Claim Objections
The Office withdraws a majority of the previously issued objections in view of applicant’s amendment and remarks.  The Office reiterates the objection to Claim 19 since the objection did not appear to be addressed; the Office further expanded upon reasons of the objection to help clarify the issue.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued indefiniteness rejections to the claims in view of applicant’s amendment and remarks. 
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose (1) “when a data item of the data set is predicted to be used at a location external to the subject vehicle, determining to store the data item of the data set off the subject vehicle and removing the data item from the data set; when the data item of the data set vehicle; and storing or removing the data item in accordance with the predicted use of the data item” and (2) “cutting off communications with a source of the plurality of data sources of the received data item that is redundant with the stored data item of the data set” as amended in independent Claim 1.  
With respect to (1), while the Office respectfully disagrees SCHAUFLER is silent with respect to “storing or removing the data item in accordance with the predicted use of the data item” for reasons previously noted in the previous Office Action.  The Office notes SCHAUFLER at Figs 7 and 8 describe that after vector model generation {Step 712}, vector models may be saved into a black box {Step 806} or transmitted for external processing {Step 808} via distinct processing paths; the Office maintains that the decision, as a result of evaluating the vector model, as to whether or not to take a particular processing path of Fig 8 is analogous to the predicted use of the claims since the decision provides a reasoning for determining to save the vector models to the black box or to an external location.  Thus, SCHAUFLER discloses the storing of the data item based on the ‘predicted use’ of the data item satisfying the limitation.  However, the Office is persuaded that SCAHUFLER does not appear to explicitly disclose ‘removing the data item from the data set’ when the data item is predicted to be used external to the subject vehicle.
With respect to (2), the Office is persuaded that the combination of SCHAUFLER and BUSSE’s teachings of excluding data streams may not explicitly disclose the newly recited feature of “cutting off communications …”.  While BUSSE describes determining if any data is redundant, and if so, the redundant data streams are eliminated which may include excluding or ‘inhibiting’ a data stream, the Office is persuaded that cited prior art may not explicitly disclose ‘cutting off communications …’ as now amended.
As such, applicant’s arguments concerning the application of cited prior art in view of Claim 1 have been fully considered and are generally persuasive; therefore, the previously cited rejection has been withdrawn.  However, upon further search and consideration, new grounds of rejection is made for new reasons presented below.
The applicant further traverses the prior art rejection to independent Claim 9 and dependent Claims 2, 4, 7, 8, 10, 12, and 15-22 effectively for reasons argued in conjunction with the traversal of Claim 1.  The Office maintains a prior art rejection to the claims for reason cited in the response to the traversal of Claim 1.

Claim Objections
The following claims are objected to due to informalities:  
Claims 1 and 9: Exemplary Claim 1 recites (1) “when a data item of the data set is predicted to be used at a location external to the subject vehicle, determining to store the data item of the data set off the subject vehicle and removing the data item from the data set” and (2) “when the data item of the data set is predicted to be used at the subject vehicle, determining to store the data item of the data set at the subject vehicle” should both be amended to recite “…, storing the data item …”.  The determination or decision as to whether or not to store the data item at or off the subject vehicle should be based on the location of the predicted use of the data item.  In other words, once the predicted use of the data item is external to the subject vehicle or at the subject vehicle, no further determination is made or necessary.
Claim 2: Since Claim 1 establishes that “a location” is “external to the subject vehicle”, “a location” of the limitation “a location where the data item is predicted to be used” should be distinguished from “a location” of the parent claim.  See the indefiniteness rejection to Claim 17.
Claim 10: Since Claim 9 establishes that “a location” is “external to the subject vehicle”, “a location” of the limitation “a location where the data item is predicted to be used” should be distinguished from “a location” of the parent claim.  See the indefiniteness rejection to Claim 17.
Claim 19: Lack of antecedent basis of the term “the data items received from one of the plurality of data sources” (Claims 1-2).  Parent Claim 1 recites ‘receiving … data items from a plurality of data sources’ and ‘a received data item from one of the plurality of data sources’; thus, antecedent basis is not provided for multiple ‘data items’ being received from any one of the plurality of data sources.  Recommended amendment: “initiating an evaluation of data flow characteristics of the received data item and the stored data item …”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7-10, and 12, and 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Exemplary Claim 1 (and analogously Claim 9) was amended to recite “when a data item of the data set is predicted to be used at a location external to the subject vehicle, determining to store the data item of the data set off the subject vehicle and removing the data item from the data set”.  The Office does not find support in the originally filed specification for any removal of a data item from a data set including, in particular, in the cases when the data item is predicted to be used external to the subject vehicle.  The Office respectfully notes the applicant provides no indication for support for the amendment and reminds the applicant that “with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims” (MPEP 2163).  While [0060] of the originally filed specification recites “The system would then determine at operation 442 to store the data off the vehicle and eliminate the data on board the vehicle”, eliminating the data on board the vehicle is not the same as ‘removing the data item from the data set’ as claimed.  As such, the Office maintains the amendment cites new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   There is lack of clear antecedent basis of the term ‘location’ in Claim 17 as presented in the limitation “wherein the location where the data item is predicted to be used …”.  There is confusion regarding the use of the term ‘location’ in the claims.
Parent Claim 1 (and analogously Claim 9) recites both “when a data item of the data set is predicted to be used at a location external to the subject vehicle …” and “when the data item of the data set is predicted to be used at the subject vehicle …”.   While Claim 1 defines that the data item may be used external to or at the subject vehicle, the claim explicitly defines “a location” as being “external to the subject vehicle”.  Put another way, Claim 1 does not define predicted use of the data item at the subject vehicle as “a location”.  Consider the following claims and their use of the term “location”:
Claim 2: “… wherein a location where the data item is predicted to be used …”
Claim 10: “… wherein a location where the data item is predicted to be used …” and “a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle”
Claim 21: “… wherein the location external to the subject vehicle …”
Claim 23: “… wherein the data item of the data set is predicted to be used at the location external to the subject vehicle …”
The Office recommends the following amendments to the claims to clarify the use of the term ‘location’ in the claims:
Claims 1 and 9: Add the limitation “determining a location where a data item of the data set is predicted to be used;”, and amend “when the location is determined to be external to the subject vehicle …” and “when the location is determined to be at the subject vehicle …”.
Claim 2: “… wherein determining the location is based on data flow characteristics …”
Claim 10: “… wherein determining the location is based on data flow characteristics …” and “a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle”
Claim 17: “… wherein determining the location is based on data flow characteristics …”
Claim 21: “… wherein determining to store the data item of the data set off the subject vehicle comprises a cloud storage or an external service provider”
Claim 23: “… wherein the location is determined to be external to the subject vehicle based on an evaluation …”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 9, 12, 18, 21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER (US PGPub 2009/0268947) in further view of TRIM et al (US PGPub 2020/0349835) and SINGH (US Patent 8,930,402).

With respect to Claims 1 and 9, SCHAUFLER discloses a method/system of data storage for a subject vehicle (Abstract, event data recording of a vehicle), comprising: 
receiving, at the subject vehicle, data items from a plurality of data sources (Section [0011] – data is collected by a plurality of sensors {‘data sources’} and fed into a processing unit); 
determining whether a received data item from one of the plurality of data sources is redundant with a stored data item of a data set already captured by the subject vehicle, wherein the data set comprises nonredundant data items (Section [0059] – during sensor fusion {a process that combines data from different sources}, a redundancy check is performed of the information received from different sources; an example of removing redundant data includes Section [0067] – data extraction algorithms may filter data on the basis of object recognition; if an object is recognized, limited data is extracted from the image and remaining information is extracted from a standard model);
upon determining that the receive data item is not redundant with any stored data items in the data set, storing the received data item in the data set (Section [0085] – vector models are stored in a storage medium; Section [0119] – image data and sensor data are taken into account when generating the vector model; inconsistent and redundant data is removed during sensor fusion, thus ‘non-redundant’ data is not removed and included in the generated vector model);
upon determining that the received data item is redundant with the stored data item, avoiding storage of the received data item and keeping the stored data item in storage (Section [0119] – inconsistent and redundant data is removed during sensor fusion); 
when a data item of the data set is predicted to be used at a location external to the subject vehicle, determining to store the data item of the data set off the subject vehicle (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents; Section [0077] – boundaries or ranking systems between processing paths may be utilized; Section [0088] – the vector model having the earliest time is deleted); 
when the data item of the data set is predicted to be used at the subject vehicle, determining to store the data item of the data set at the subject vehicle (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be saved into a black box {Step 806} or transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents; Section [0077] – boundaries or ranking systems between processing paths may be utilized); and
storing or removing the data item in accordance with the predicted use of the data item (Fig 8 illustrates different processing paths including saving the vector model into a black box and transmitting the vector model externally; Section [0076] – possible countermeasures may be taken in response to evaluation {‘predicted use’} of the vector model).
SCHAUFLER may not explicitly disclose cutting off communications with a source of the plurality of data sources of the received data item that is redundant with the stored data item, and when a data item of the data set is predicted to be used at a location external to the subject vehicle, removing the data item from the data set.
However, TRIM discloses cutting off communications with a source of the plurality of data sources of the received data item that is redundant with the stored data item (¶[0080] – vehicles may disable sensors capturing duplicate sensor data).
SCHAUFLER and TRIM are analogous art because they are from the same field of endeavor of vehicle communication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and TRIM before him or her, to modify the sensor processing of SCHAULFLER to include disabling sensors as taught by TRIM.  A motivation for doing so would have been to reduce the amount of data being transmitted and processed by the vehicle.  Therefore, it would have been obvious to combine SCHAUFLER and TRIM to obtain the invention as specified in the instant claims.
SCHAULFER and TRIM may not explicitly disclose when a data item of the data set is predicted to be used at a location external to the subject vehicle, removing the data item from the data set.
However, SINGH discloses when a data item of the data set is predicted to be used at a location external to the subject vehicle, removing the data item from the data set (Col 14, Lines 20-26 – once data has been transmitted to a data collection system {‘external to the subject vehicle’}, the local copy may be deleted).
SCHAUFLER, TRIM, and SINGH are analogous art because they are from the same field of endeavor of vehicle communication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, and SINGH before him or her, to modify the local storage of the combination of SCHAUFLER and TRIM to include data deletion after transmitting data off the vehicle as taught by SINGH.  A motivation for doing so would have been to proactively remove unneeded data from the storage system which frees up storage allowing for new data to be efficiently stored by reducing the chances storage would be full.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, and SINGH to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 12, the combination of SCHAUFLER, TRIM, and SINGH disclose the method/system of each respective parent claim.
SCHAUFLER further discloses wherein the plurality of data sources comprise at least one of vehicle sensors of the subject vehicle, vehicle systems of the subject vehicle and external data sources (Fig 3, vehicle 300 comprises sensors 302a, 302b, and 302c; Section [0037] – sensors may include a camera; Section [0041] – further sensors other than cameras may include a motion sensor, accelerometer, temperature sensor, etc.).

With respect to Claim 18, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER further discloses based on the data item received from one of the plurality of data sources, determining a change to a vehicle design (Section [0076] – possible countermeasures {analogous to ‘a change to a vehicle design’} may be taken in response to evaluating the vector model).

With respect to Claim 21, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER further discloses wherein the location external to the subject vehicle is a cloud storage or an external service provider (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents).

With respect to Claim 24, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER further discloses wherein the plurality of data sources comprise the subject vehicle, vehicle systems of the subject vehicle, and external data sources (¶[0005-0009] – sensor data may be retrieved from a variety of sources including brake status {‘subject vehicle’}, navigation systems {‘vehicle systems’}, and environment monitoring {‘external data sources’}).

With respect to Claim 25, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER further discloses wherein the plurality of data sources comprise one or more sensors that provide only raw data to an electronic control unit of the subject vehicle (¶[0083] – a camera may send raw video data to an event data recorder).

Claims 2, 10, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER (US PGPub 2009/0268947) in further view of TRIM, SINGH, and JAMES (US PGPub 2005/0200479).

With respect to Claims 2 and 10, the combination of SCHAUFLER, TRIM, and SINGH disclose the method/system of each respective parent claim.
SCHAUFLER, TRIM and SINGH may not explicitly disclose wherein a location where the data item is predicted to be used is based on data flow characteristics of the data item, and where the data flow characteristics comprise a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle.
JAMES further discloses wherein a location where the data item is predicted to be used is based on data flow characteristics of the data item, and where the data flow characteristics comprise a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle (Section [0015] – an accelerometer or other detector may detect a vehicle impact or collision that activates a vehicle air bag.  When such an event happens, a packet of information, including data from sensors, may be transmitted off the vehicle to a remote location).  
SCHAUFLER, TRIM, SINGH, and JAMES are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and JAMES before him or her, to modify the data extraction and model generation of the combination of SCHAUFLER, TRIM, and SINGH to include accident detection as taught by JAMES.  A motivation for doing so would have been to provide for a determination as to whether or not a vehicle has been in an accident based on sensor data.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and JAMES to obtain the invention as specified in the instant claims.

With respect to Claim 17, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM and SINGH may not explicitly disclose wherein the location where the data item is predicted to be used is based on data flow characteristics of the data item, and wherein the data flow characteristics comprise a second location where the data item is processed.
However, JAMES discloses wherein the location where the data item is predicted to be used is based on data flow characteristics of the data item, and wherein the data flow characteristics comprise a second location where the data item is processed (Section [0015] – an accelerometer or other detector may detect a vehicle impact or collision that activates a vehicle air bag.  When such an event happens, a packet of information, including data from sensors, may be transmitted off the vehicle to a remote location).  
SCHAUFLER, TRIM, SINGH, and JAMES are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and JAMES before him or her, to modify the data extraction and model generation of the combination of SCHAUFLER, TRIM, and SINGH to include accident detection as taught by JAMES.  A motivation for doing so would have been to provide for a determination as to whether or not a vehicle has been in an accident based on sensor data.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and JAMES to obtain the invention as specified in the instant claims.

With respect to Claim 23, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM and SINGH may not explicitly disclose wherein the data item of the data set is predicted to be used at the location external to the subject vehicle based on an evaluation of a data flow characteristic of the data items received from a plurality of subject vehicles, and wherein the data flow characteristic is associated with an originating vehicle sensor that generated the data items.
However, JAMES discloses wherein the data item of the data set is predicted to be used at the location external to the subject vehicle based on an evaluation of a data flow characteristic of the data items received from a plurality of subject vehicles, and wherein the data flow characteristic is associated with an originating vehicle sensor that generated the data items (Section [0015] – an accelerometer or other detector may detect a vehicle impact or collision that activates a vehicle air bag.  When such an event happens, a packet of information, including data from sensors, may be transmitted off the vehicle to a remote location).  
SCHAUFLER, TRIM, SINGH, and JAMES are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and JAMES before him or her, to modify the data extraction and model generation of the combination of SCHAUFLER, TRIM, and SINGH to include accident detection as taught by JAMES.  A motivation for doing so would have been to provide for a determination as to whether or not a vehicle has been in an accident based on sensor data.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and JAMES to obtain the invention as specified in the instant claims.

Claims 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in further view of TRIM, SINGH, and BUSSE et al (US PGPub 2016/0049017).

With respect to Claims 8 and 16, the combination of SCHAUFLER, TRIM, and SINGH disclose the method/system of each respective parent claim.
SCHAUFLER, TRIM and SINGH may not explicitly disclose wherein the stored data item is redundant with the received data item when the stored data item and the received data item contain different data that leads to a same conclusion. 
However, BUSSE discloses wherein the stored data item is redundant with the received data item when the stored data item and the received data item contain different data that leads to a same conclusion (Section [0065] - data streams from different vehicle sensors are compared to each other to determine if any data is redundant, and if so, the redundant data streams are eliminated; e.g. a data stream from a front facing camera may provide the same field of view but at a higher quality than a vehicle front sensor, the data stream from the vehicle front sensor may be excluded as being redundant; the two different data streams provide different data in that the quality of the stream is different, yet the data streams lead to the same conclusion as the same field of view is provided). 
SCHAUFLER, TRIM, SINGH, and BUSSE are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and BUSSE before him or her, to modify the data extraction flow of the combination of SCHAUFLER, TRIM, and SINGH to include data stream comparison and redundancy removal as taught by BUSSE.  A motivation for doing so would have been to further save storage space and reduce network traffic (Section [0065]).  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and BUSSE to obtain the invention as specified in the instant claims.

With respect to Claim 19, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM and SINGH may not explicitly disclose initiating an evaluation of data flow characteristics of the data items received from one of the plurality of data sources and the stored data item, wherein the evaluation comprises determining whether the received data item has a higher probability than the stored data item of improving a state inference or estimation regarding a condition being evaluated.
However, BUSSE discloses initiating an evaluation of data flow characteristics of the data items received from one of the plurality of data sources and the stored data item, wherein the evaluation comprises determining whether the received data item has a higher probability than the stored data item of improving a state inference or estimation regarding a condition being evaluated (Section [0065] - data streams from different vehicle sensors are compared to each other to determine if any data is redundant, and if so, the redundant data streams are eliminated; e.g. a data stream from a front facing camera may provide the same field of view but at a higher quality than a vehicle front sensor, the data stream from the vehicle front sensor may be excluded as being redundant; the two different data streams provide different data in that the quality of the stream is different, yet the data streams lead to the same conclusion as the same field of view is provided). 
SCHAUFLER, TRIM, SINGH, and BUSSE are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and BUSSE before him or her, to modify the data extraction flow of the combination of SCHAUFLER, TRIM, and SINGH to include data stream comparison and redundancy removal as taught by BUSSE.  A motivation for doing so would have been to further save storage space and reduce network traffic while retaining preferred data streams (Section [0065]).  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and BUSSE to obtain the invention as specified in the instant claims.

Claims 7, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in further view of TRIM, SINGH, and SNYDER et al (US Patent 9,809,159).

With respect to Claims 7 and 15, the combination of SCHAUFLER, TRIM, and SINGH disclose the method/system of each respective parent claim.
SCHAUFLER, TRIM, and SINGH may not explicitly disclose wherein the stored data item is redundant with the received data item when the stored data item and the received data item contain same data. 
However, SNYDER discloses wherein the stored data item is redundant with the received data item when the stored data item and the received data item contain same data (Col 16, Lines 40-53 – the sensor collection module may apply a data smoothing algorithm to identify duplicate values; after comparing a first data point with a second data point, if the data points have the same value, the second data point may be flagged as a duplicate data point and removed by the data smoothing algorithm).
SCHAUFLER, TRIM, SINGH, and SNYDER are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and SNYDER before him or her, to modify the data extraction flow of the combination of SCHAUFLER, TRIM, and SINGH to include data stream comparison and redundancy removal as taught by SNYDER.  A motivation for doing so would have been to characterize the data in terms of windows of time (Col 16, Lines 33-37).  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and SNYDER to obtain the invention as specified in the instant claims.

With respect to Claim 22, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM, and SINGH may not explicitly disclose based on determining that the received data item is redundant with the stored data item, activating a flag associated with the stored data item.
However, SNYDER discloses based on determining that the received data item is redundant with the stored data item, activating a flag associated with the stored data item (Col 16, Lines 40-53 – the sensor collection module may apply a data smoothing algorithm to identify duplicate values; after comparing a first data point with a second data point, if the data points have the same value, the second data point may be flagged as a duplicate data point and removed by the data smoothing algorithm).
SCHAUFLER, TRIM, SINGH, and SNYDER are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and SNYDER before him or her, to modify the data extraction flow of the combination of SCHAUFLER, TRIM, and SINGH to include data stream comparison and redundancy removal as taught by SNYDER.  A motivation for doing so would have been to provide an indication as to what data is to be removed so that the actual deletion of the data may be delayed to be processed at a more optimal time.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and SNYDER to obtain the invention as specified in the instant claims.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in further view of TRIM, SINGH, and KHORASANI (US Patent 9,855,894).

With respect to Claim 20, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM, and SINGH may not explicitly disclose wherein the plurality of data sources comprises at least one hybrid sensor that provides a combination of raw data and processed data.
However, KHORASANI discloses wherein the plurality of data sources comprises at least one hybrid sensor that provides a combination of raw data and processed data (Col 9, Lines 43-58 – a sensor system may use a fusion paradigm that may include hybrid fusion of sensor data and may be incorporated into a vehicle system component {analogous to ‘at least one hybrid sensor’}).
SCHAUFLER, TRIM, SINGH, and KHORASANI are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and KHORASANI before him or her, to modify the data extraction flow of the combination of SCHAUFLER, TRIM, and SINGH to include a fusion paradigm as taught by KHORASANI.  A motivation for doing so would have been to improve system performance by incorporating signal processing of fusion (Col 8, Lines 35-38).  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and KHORASANI to obtain the invention as specified in the instant claims.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in further view of TRIM, SINGH, and TANRIOVER et al (US PGPub 2020/0192603).

With respect to Claim 26, the combination of SCHAUFLER, TRIM, and SINGH disclose the method of claim 1.
SCHAUFLER, TRIM, and SINGH may not explicitly disclose wherein the subject vehicle comprises an internal combustion engine and one or more electric motors as sources of motive power.
However, TANRIOVER discloses wherein the subject vehicle comprises an internal combustion engine and one or more electric motors as sources of motive power (¶[0024] – vehicles may comprise a hybrid of internal combustion engines and electric motors).
SCHAUFLER, TRIM, SINGH, and TANRIOVER are analogous art because they are from the same field of endeavor of vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER, TRIM, SINGH, and TANRIOVER before him or her, to modify the vehicle of the combination of SCHAUFLER, TRIM, and SINGH to include a hybrid model as taught by TANRIOVER.  A motivation for doing so would have been to support different forms of energy for driving the vehicle.  Therefore, it would have been obvious to combine SCHAUFLER, TRIM, SINGH, and TANRIOVER to obtain the invention as specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137